Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snow (US 4834644 A), hereinafter Snow.

Regarding claim 1, Snow discloses a pilot assembly comprising: 
a pilot nozzle assembly (“a pilot P” column 2, line 62); 
a pilot inlet pipe having a pilot fuel inlet (“gas line 23” column 2, line 61); and 
a pilot ignition system (“A spark plug SP is coupled to a mixing device 25 for igniting the gas” column 2, line 66); 
wherein the pilot nozzle assembly comprises: 
a connecting member (Between P1 and PO1/PO2); 
a single pilot nozzle inlet (“inlet end P1” column 2, line 61); and 
a plurality of nozzle outlets (“The pilot has two outlets PO1 and PO2” column 2, line 63); and 
wherein the pilot nozzle assembly is in fluid communication with said pilot inlet pipe (“An air line 21 and a gas line 23 are coupled to the inlet end P1 (see FIG. 8) of a pilot P” column 2, line 61).

    PNG
    media_image1.png
    224
    880
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    415
    media_image2.png
    Greyscale

Regarding claim 2, Snow discloses the pilot assembly of claim 1 wherein the pilot nozzle assembly further comprises at least two pilot nozzles each terminating in one of said plurality of nozzle outlets (Figure 7); and 
wherein the connecting member comprises a plurality of conduits fluidly connecting the pilot nozzle inlet and the pilot nozzles (The conduits from the main trunk to each branch).

Regarding claim 9, Snow discloses the pilot assembly of claim 2 further comprising a flame front deflector provided between the at least two pilot nozzles (The webbing shown in figure 7 between PO1 and PO2). 

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straitz (US 4127380 A), hereinafter Straitz.

Regarding claim 8, Straitz discloses a pilot nozzle assembly for use with a pilot assembly of a flare stack having a flare with a discharge end (“The stack 10 is shown as having a flat burner ring 12 at the discharge end” column 2, line 42), the pilot nozzle assembly comprising: 
a connecting member (Elements 30,16); 
a single pilot nozzle inlet (29); 
a plurality of nozzle outlets (16); and 
at least two pilot nozzles each terminating in one of said plurality of nozzle outlets (Leading to 16); 
wherein the connecting member comprises a plurality of conduits fluidly connecting the pilot nozzle inlet and the pilot nozzles (16); and 
wherein said plurality of nozzle outlets may be directed to said discharge end of the flare (Figure 1).

    PNG
    media_image3.png
    565
    836
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Snow, in view of Zink (US 2869631 A), hereinafter Zink.

Regarding claims 3 and 4, Snow discloses the pilot assembly of claim 2.

Snow does not disclose: 
wherein the at least two pilot nozzles each further comprise at least one flame front opening, 
wherein the pilot ignition system further comprises: 
a flame front generator; 
a single ignition line; and 
at least one flame front nozzle.

However, Zink teaches:
wherein each pilot nozzle further comprises at least one flame front opening (“a plurality of weep ports 26” column 2, line 42), 
wherein the pilot ignition system further comprises: 
a flame front generator (“a flame front system which includes a pipe 33 which may extend to a remote location and is adapted to be filled with a stoichiometric mixture of gas and air” column 2, line 66); 
a single ignition line (33); and 
at least one flame front nozzle (34).

In view of Zink’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein each pilot nozzle further comprises at least one flame front opening, 
wherein the pilot ignition system further comprises: 
a flame front generator; 
a single ignition line; and 
at least one flame front nozzle as is taught in Zink, in the pilot assembly disclosed by Snow.
One would have been motivated to include:
wherein each pilot nozzle further comprises at least one flame front opening, 
wherein the pilot ignition system further comprises: 
a flame front generator; 
a single ignition line; and 
at least one flame front nozzle because Zink states “another object of the invention is to provide a burner assembly wherein weep ports are provided in the burner head for the escape of a minor portion of the fuel mixture upstream of the burner tip and a hood member carried by the burner head for confining the fuel escaping through the weep ports where it may be ignited and the burning gaseous material within the hood member serves to promote stable operation of the burner” in column 1, line 30. Therefore, including the arrangement of Zink will promote stable operation.

Regarding claim 5, Snow, as modified by Zink, discloses the pilot assembly of claim 4 wherein the connecting member receives a quantity of pilot gas from said pilot inlet pipe via the single pilot nozzle inlet; 
wherein the connecting member then directs substantially all of said quantity of pilot gas to the at least two pilot nozzles via the plurality of conduits; and 
wherein the at least two pilot nozzles pilot nozzles then direct substantially all of said quantity of pilot gas out through their respective nozzle outlets (Figures 7 and 8).

Claims 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Messimer (US 4741691 A), hereinafter Messimer, in view of Snow.

Regarding claims 6, 7, and 10, Messimer discloses a pilot assembly (“pilot head 60 associated with thermocouple 71 and ignitor tube 81” column 2, line 35) for use with a flare stack (Figure 3) having a first flare stack and a second flare stack (Elements 12), each of the first flare stack and a second flare stack comprising a flare having a discharge end (Elements 36), the pilot assembly comprising: 
a pilot nozzle assembly (60); 
a pilot inlet pipe (61) having a pilot fuel inlet (65); and 
a pilot ignition system (81); 
wherein the pilot nozzle assembly comprises: 
a connecting member (portion between 62 and 63); 
a single pilot nozzle inlet (63); and 
a nozzle outlet (62); and
wherein the pilot nozzle assembly is in fluid communication with said pilot inlet pipe (Figure 4).

    PNG
    media_image4.png
    727
    182
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    756
    145
    media_image5.png
    Greyscale

Messimer does not disclose:
a plurality of nozzle outlets; 
wherein the pilot nozzle assembly further comprises a first pilot nozzle and a second pilot nozzle; and 
wherein the connecting member comprises a plurality of conduits fluidly connecting the pilot nozzle inlet to the first pilot nozzle and the second pilot nozzle;
wherein the first pilot nozzle is positioned adjacent the discharge end of the first flare stack; and 

a flame front deflector provided between the first pilot nozzle and the second pilot nozzle.

However, Snow teaches:
a plurality of nozzle outlets (“The pilot has two outlets PO1 and PO2” column 2, line 63); 
wherein the pilot nozzle assembly further comprises a first pilot nozzle and a second pilot nozzle (Figure 7); and 
wherein the connecting member comprises a plurality of conduits fluidly connecting the pilot nozzle inlet to the first pilot nozzle and the second pilot nozzle (The conduits from the main trunk to each branch);
wherein the first pilot nozzle is positioned adjacent the discharge end of a first burner (PO1 is adjacent B4);
wherein the second pilot nozzle is positioned adjacent the discharge end of a second burner (PO2 is adjacent B6); and
a flame front deflector provided between the first pilot nozzle and the second pilot nozzle (The webbing shown in figure 7 between PO1 and PO2).

In view of Snow’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a plurality of nozzle outlets; 
wherein the pilot nozzle assembly further comprises a first pilot nozzle and a second pilot nozzle; and 
wherein the connecting member comprises a plurality of conduits fluidly connecting the pilot nozzle inlet to the first pilot nozzle and the second pilot nozzle;
wherein the first pilot nozzle is positioned adjacent the discharge end of a first burner; 
wherein the second pilot nozzle is positioned adjacent the discharge end of a second burner; and

One would have been motivated to include:
a plurality of nozzle outlets; 
wherein the pilot nozzle assembly further comprises a first pilot nozzle and a second pilot nozzle; and 
wherein the connecting member comprises a plurality of conduits fluidly connecting the pilot nozzle inlet to the first pilot nozzle and the second pilot nozzle;
wherein the first pilot nozzle is positioned adjacent the discharge end of a first burner; 
wherein the second pilot nozzle is positioned adjacent the discharge end of a second burner; and
a flame front deflector provided between the first pilot nozzle and the second pilot nozzle because Snow states “The location of the pilot in conjunction with its forked nozzle design is important in that the location of the pilot in the center of a row of burners allows for shorter lighting runs in either direction” in column 7, line 8. Therefore, including the forked design of Snow will shorten lighting time in Messimer.

Regarding claims 8 and 11, Messimer discloses a pilot nozzle assembly (60) for use with a pilot assembly of a flare stack (Figures 1 or 2) having a flare (12) with a discharge end (36), the pilot nozzle assembly comprising: 
a connecting member (portion between 62 and 63); 
a single pilot nozzle inlet (63); 
a nozzle outlet (62); and 
wherein said nozzle outlet may be directed to said discharge end of the flare (Figures 1 and 2).

    PNG
    media_image6.png
    876
    304
    media_image6.png
    Greyscale

Messimer does not disclose:
a plurality of nozzle outlets; 
at least two pilot nozzles each terminating in one of said plurality of nozzle outlets; 

wherein said plurality of nozzle outlets may be directed to said discharge end of the flare; or
a flame front deflector provided between the at least two pilot nozzles.

However, Snow teaches:
a plurality of nozzle outlets (“The pilot has two outlets PO1 and PO2” column 2, line 63); 
at least two pilot nozzles each terminating in one of said plurality of nozzle outlets (Figure 7); 
wherein the connecting member comprises a plurality of conduits fluidly connecting the pilot nozzle inlet and the pilot nozzles (The conduits from the main trunk to each branch);
wherein said plurality of nozzle outlets may be directed to said discharge end of a burner (PO1 and PO2 are directed toward B5); and
a flame front deflector provided between the at least two pilot nozzles (The webbing shown in figure 7 between PO1 and PO2).

In view of Snow’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a plurality of nozzle outlets; 
at least two pilot nozzles each terminating in one of said plurality of nozzle outlets; 
wherein the connecting member comprises a plurality of conduits fluidly connecting the pilot nozzle inlet and the pilot nozzles; or
wherein said plurality of nozzle outlets may be directed to said discharge end of a burner as is taught in Snow, in the pilot assembly disclosed by Messimer.
One would have been motivated to include:
a plurality of nozzle outlets; 
at least two pilot nozzles each terminating in one of said plurality of nozzle outlets; 
wherein the connecting member comprises a plurality of conduits fluidly connecting the pilot nozzle inlet and the pilot nozzles; or
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deng (US 20150338100 A1) 

    PNG
    media_image7.png
    536
    719
    media_image7.png
    Greyscale

Guelson (US 2319676 A) 

    PNG
    media_image8.png
    546
    716
    media_image8.png
    Greyscale

Ray (US 2384696 A)

    PNG
    media_image9.png
    424
    650
    media_image9.png
    Greyscale

Thornbery (US 2946376 A) 

    PNG
    media_image10.png
    576
    496
    media_image10.png
    Greyscale

Tolstoukhov (US 20150204542 A1) “the pilot system includes a first pilot 36 and a second pilot 38. The first and second pilots 36, 38 fluidly communicate with a pilot pipe 40” paragraph [0020]

    PNG
    media_image11.png
    375
    332
    media_image11.png
    Greyscale

Jackson (US 3155143 A) “hood 60 is modified in form to deflect the flame into two outwardly and upwardly divergent points by curved guide channels 62 and 64 separated from each other by a depressed central portion 66” column 4, line 49

    PNG
    media_image12.png
    304
    182
    media_image12.png
    Greyscale

Kodesh (US 20130309616 A1) 

    PNG
    media_image13.png
    855
    524
    media_image13.png
    Greyscale

Ramisa (ES 294041 A1) 

    PNG
    media_image14.png
    341
    580
    media_image14.png
    Greyscale

Seville (GB 694181 A) 

    PNG
    media_image15.png
    231
    389
    media_image15.png
    Greyscale

Gjerde (US 3302687 A) 

    PNG
    media_image16.png
    278
    319
    media_image16.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799